Citation Nr: 0735742	
Decision Date: 11/14/07    Archive Date: 11/26/07

DOCKET NO.  02-20 328A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1943 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for PTSD.  In June 
2007, the veteran testified before the Board at a hearing 
that was held at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. 


REMAND

Additional development is needed prior to further disposition 
of the claim.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2007).

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

According to service personnel records, the veteran served as 
a Navy Seabee in the Asiatic Pacific area from January 1944 
to October 1945.  He was awarded decorations indicating 
service in World War II, but not evidencing combat.  

As there is no evidence demonstrating that the veteran 
engaged in combat, his alleged stressors must be verified by 
official service records or other credible supporting 
evidence.  The veteran has reported a primary stressor 
involving the death of his friend, G.A., while stationed in 
Hollandia, New Guinea.  In June 2007 testimony before the 
Board, the veteran reported that G.A. was killed by the 
explosion of a hand grenade while G.A., the veteran, and 
another individual were fishing.  The veteran explained that 
G.A. was part of the demolition team, and that he had figured 
out that if he added additional powder to a hand grenade, it 
caused a larger explosion.  When the hand grenade exploded 
under water, fish would rise to the surface, enabling the men 
to obtain a larger catch with ease.  This was a practice the 
three men regularly employed while fishing.  On one occasion, 
however, the hand grenade did not explode as expected.  G.A. 
got into the water in effort to determine why the grenade had 
not exploded.  Once he entered the water, however, the hand 
grenade exploded, killing G.A.  The veteran described how he 
and the other individual with whom he was fishing had to pull 
pieces of G.A. back into the boat, and stated that the 
experience had resulted in frequent nightmares and stress 
ever since the time of the accident.

In June 2004, the RO attempted to verify this stressor 
through the U.S. Armed Services Center for Research of Unit 
Records (CRUR), now U.S. Army and Joint Services Records 
Research Center (JSRRC).  In a March 2005 response, the RO 
was informed that the custodian of the Navy Seabee records 
was unable to verify G.A.'s death by explosion of a hand 
grenade, any record of a similar accident, or record of a 
Seabee named G.A.  

Following his June 2007 hearing before the Board, the 
veteran, however, submitted additional supporting evidence in 
the form of a copy of a newspaper article dated in September 
1945, which recounted the September 17, 1945 death of G.A., 
then servicing as a Seabea, as a result of injuries sustained 
in an explosion in Hollandia, New Guinea.  

A review of the veteran's service records reflects that the 
veteran was stationed in Hollandia, New Guinea in September 
1945, the same month that G.A. was killed by an explosion.  
Additionally, a review of the veteran's claims file 
demonstrates that G.A.'s name was included in a Seabee roster 
in which the veteran was also included.  Thus, while it 
appears that CRUR was unable to verify the veteran's reported 
stressor, the Board finds that the veteran has submitted 
sufficient credible supporting evidence to verify the 
reported stressor involving the death of G.A.

The evidence of record demonstrates that the veteran has been 
diagnosed with PTSD.  The remaining question before the Board 
is therefore whether his PTSD diagnosis is predicated upon a 
verified stressor.

In support of his claim, the veteran submitted several 
opinions relating the veteran's PTSD to "the injuries and 
events" which occurred during his active military service.  
None of these opinions, however, specifically note which 
injuries or stressful events were considered in rendering the 
diagnosis.  The sufficiency of a stressor to cause PTSD is a 
clinical determination for the examining mental health 
professional.  Cohen v. Brown, 10 Vet. App. 128, 153 (1997) 
(Nebeker, Chief Judge, concurring by way of synopsis).  If 
there is a question as to whether a diagnosis is in accord 
with applicable DSM criteria, further clarification is 
needed. Id.  In this case, the Board finds that additional 
development is needed to determine whether the diagnosis of 
PTSD may be supported by the verified in-service stressor.  
To that end, a remand for an examination is required.  See 
also 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2006); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Additionally, given that the veteran's service medical 
records do not demonstrate that he sustained any injuries in 
service, the veteran should be afforded the opportunity to 
submit further evidence regarding any alleged injuries 
sustained in service.


Accordingly, the case is REMANDED for the following actions:

1.  Ask the veteran to provide 
additional details concerning any 
injuries sustained in service and 
conduct any further development 
considered necessary to obtain evidence 
identified by the veteran to verify any 
additional injuries or stressors.

2.  Schedule the veteran for a 
psychiatric examination to determine 
the nature and etiology of his PTSD and 
provide a list of verified stressors to 
include at least the death of G.A.  The 
claims folder should be reviewed by the 
examiner in conjunction with the 
examination and the report should note 
that the claims folder was reviewed.  
The examiner should specifically state 
whether each criterion for a diagnosis 
of PTSD pursuant to DSM-IV is met and 
should specify upon which verified 
in-service stressor or injury the 
diagnosis is based.  In this regard, 
the examiner should specifically state 
whether the veteran's diagnosis of PTSD 
is related to the death of G.A. or any 
other stressor verified by the RO.  

3.  Then, readjudicate the claim for 
service connection for PTSD.  If the 
decision remains adverse to the 
veteran, issue a supplemental statement 
of the case and allow the appropriate 
opportunity to respond thereto.  
Thereafter, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



